DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c), which states that “Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof”.  See also MPEP 608.02(IV).  The apparatus claimed in claims 1 – 14 and 16 admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 12, 13, 14, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (U.S. Patent Application Publication No. US 2014/0069097 A1).

    PNG
    media_image1.png
    558
    883
    media_image1.png
    Greyscale

Regarding claim 1, Yasui discloses a system for treating exhaust gas from a lean-burn combustion engine (1) (Figure 1; paragraph [0054]) comprising a. a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); b. an injector (432) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (46) 
Regarding claim 6, Yasui further discloses wherein the filter (46) further comprises a three-way catalyst (TWC) (paragraph [0070]).
Regarding claim 12, Yasui further discloses wherein the lean-burn combustion engine (1) is a lean-burn gasoline engine (paragraph [0054]).
Regarding claim 13, Yasui further discloses wherein the gasoline engine (1) is a direct-injection gasoline engine (paragraph [0056]).
Regarding claim 14, Yasui further discloses wherein the particulate filter (46) is a gasoline particulate filter (GPF) (paragraph [0054] – in embodiments in which the engine is a gasoline engine, the particulate filter is a GPF).
Regarding claim 17, Yasui discloses a method of purifying exhaust gas from a lean burn combustion engine (1) (Figure 1; paragraph [0054]), comprising a. passing the exhaust gas through a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (432), located downstream of the filter (46) (Figure 1; paragraph [0069]); c. passing the exhaust gas through a downstream catalyst (42) comprising a selective reduction catalyst, located downstream of the injector (322) (Figure 1; paragraphs [0057] and [0066] – [0069]); wherein the method further comprises passing the exhaust gas through an upstream catalyst (41) located upstream of the filter (46), the upstream catalyst (41) comprising a TWC catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).
Regarding claim 22, Yasui further discloses wherein the filter (46) further comprises a three-way catalyst (TWC) (paragraph [0070]).

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balthes et al. (U.S. Patent Application Publication No. US 2014/0041367 A1).

    PNG
    media_image2.png
    603
    916
    media_image2.png
    Greyscale

Regarding claim 1, Balthes discloses a system for treating exhaust gas from a lean-burn combustion engine (2) (Figure 1; Abstract; paragraphs [0001] and [0024]) comprising a. a particulate filter (35) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraph [0025]), wherein the filter (35) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraph [0025]); b. an injector (38) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (35) (Figure 1; paragraph [0026]); c. a downstream catalyst (36) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (38) (Figure 1; paragraph [0026]); and d. an upstream catalyst (34) located upstream of the filter (35), the upstream catalyst (34) comprising a three-way catalyst (Figure 1; paragraph [0025]).
Regarding claim 17, Balthes discloses a method of purifying exhaust gas from a lean burn combustion engine (2) (Figure 1; Abstract; paragraphs [0001] and [0024]), comprising a. passing the exhaust gas through a particulate filter (35) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraph [0025]), wherein the filter (35) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraph [0025]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (38), located downstream of the filter (35) (Figure 1; paragraph [0026]); c. passing the exhaust gas through a downstream catalyst (36) comprising a selective reduction catalyst, located downstream of the injector (38) (Figure 1; paragraph [0026]); wherein the method further comprises passing the exhaust gas through an upstream catalyst (34) located upstream of the filter (35), the upstream catalyst (34) comprising a TWC catalyst (Figure 1; paragraph [0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 14, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Melville et al. (U.S. Patent Application Publication No. US 2011/0274606 A1) in view of Yasui.

    PNG
    media_image3.png
    371
    895
    media_image3.png
    Greyscale

Regarding claim 1, Melville discloses a system for treating exhaust gas from a lean-burn combustion engine (12) (Figure 2; paragraphs [0055] and [0070]) comprising a. a particulate filter (18) including an inlet and an outlet with an axial length L therebetween (Figure 2; paragraph [0073]), wherein the filter (18) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 2; paragraphs [0045], [0073] and [0074]); b. an injector (22) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (18) (Figure 2; paragraphs [0052], [0053] and [0073]); c. a downstream catalyst (21) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (22) (Figure 2; paragraphs [0050] and [0073]); and d. an upstream catalyst located upstream of the filter (18) (paragraph [0046] – which discloses that in addition to the NO adsorbent coated on the inlet end of the particulate filter, the exhaust system may also include NO adsorbent disposed on a separate substrate upstream of the particulate filter, such as an NO oxidation catalyst).
Melville discloses the claimed invention except for the upstream catalyst comprising a three-way catalyst, a three-way NOx trap (TWLNT) catalyst, or combinations thereof.
Yasui is directed to an exhaust aftertreatment system.  Yasui specifically discloses a system for treating exhaust gas from a lean-burn combustion engine comprising a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); an injector (432) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (46) (Figure 1; paragraph [0069]); a downstream catalyst (42) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (432) (Figure 1; paragraphs [0057] and [0066] – [0069]); and an upstream catalyst (41) located upstream of the filter (46), the upstream catalyst (41) comprising a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Melville such that the upstream catalyst comprises a three-way catalyst as taught by Yasui, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As noted above, both Melville and Yasui disclose a system for treating exhaust gas from a lean-burn combustion engine comprising a particulate filter including an inlet and an outlet with an axial length L therebetween, wherein the filter includes an oxidation catalyst capable of generating NO2 under lean burn conditions; an injector for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter; a downstream catalyst comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector; and an upstream catalyst located upstream of the filter.  Further, as disclosed by Yasui, it is well known for the upstream catalyst to be a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melville such that the upstream catalyst comprises a three-way catalyst as taught by Yasui, as such a modification is merely the substitution of one known catalyst (the three-way catalyst of Yasui) for another known catalyst (the NO adsorbent disposed on a separate substrate upstream of the particulate filter, such as an NO oxidation catalyst of Melville), and the results of such substitution would have been predictable, namely, enhancing the purification of HC, CO and NOx.
Regarding claim 2, Melville further discloses wherein the oxidation catalyst is coated on the outlet of the filter (18) (Figure 2; paragraph [0073]).
Regarding claim 3, Melville further discloses wherein the oxidation catalyst comprises one or more platinum metal groups (paragraphs [0045] and [0073]).
Regarding claim 4, Melville further discloses wherein the oxidation catalyst comprises platinum, palladium, or combinations thereof (paragraphs [0045] and [0073]).
Regarding claim 5, Melville further discloses wherein the oxidation catalyst is coated extending from the outlet (paragraphs [0045] and [0073]).  Melville discloses the claimed invention except for wherein the oxidation catalyst is coated extending from the outlet for at least 50% of L.  As disclosed by Melville, the oxidation catalyst oxidizes some of the NO in the exhaust to NO2 to contribute to increasing the NO2:NO ratio in the exhaust gas, which improves the efficiency of the SCR catalyst (paragraphs [0045], [0073] and [0074]).  Thus, the amount of the filter coated with the oxidation catalyst is a result effective variable for the conversion of NO to NO2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the oxidation catalyst of Melville to be coated extending from the outlet for at least 50% of L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Melville further discloses wherein the filter (18) further comprises a lean NOx trap (LNT) catalyst (16) (Figure 2; paragraphs [0021] – [0023], [0040], [0041], [0046] and [0073]).
Regarding claim 7, Melville further discloses wherein the LNT catalyst (16) is coated on the inlet of the filter (18) (Figure 2; paragraphs [0046] and [0073]).
Regarding claim 8, Melville discloses wherein the LNT catalyst (16) is coated on the inlet of the filter (18) (Figure 2; paragraphs [0046] and [0073]).  Melville discloses the claimed invention except for wherein the LNT catalyst (16) is coated extending from the inlet for at least 50% of L.  As disclosed by Melville, the LNT catalyst (16) adsorbs NO from the exhaust gas at low temperatures, and releases NO at higher temperatures (paragraphs [0045], [0073] and [0074]).  Some of the released NO is oxidized to NO2 in the oxidation catalyst downstream of the LNT to contribute to increasing the NO2:NO ratio in the exhaust gas, which improves the efficiency of the SCR catalyst (paragraphs [0045], [0073] and [0074]).  Thus, the amount of the filter coated with the LNT catalyst is a result effective variable for the conversion of NO to NO2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the LNT catalyst of Melville to be coated extending from the inlet for at least 50% of L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Melville further discloses wherein the oxidation catalyst and LNT catalyst (16) overlap by at most 80% of L (paragraph [0073]).
Regarding claim 10, Melville further discloses wherein the SCR catalyst (21) comprises a metal oxide based SCR catalyst formulation, a molecular sieve based SCR catalyst formulation, or mixtures thereof (paragraph [0050]).
Regarding claim 11, Melville discloses the claimed invention except for wherein the exhaust gas entering the downstream catalyst (21) has a NO2:NOx ratio of more than 10%.  Melville discloses that the LNT catalyst (16) adsorbs NO from the exhaust gas at low temperatures, and releases NO at higher temperatures (paragraphs [0045], [0073] and [0074]).  Some of the released NO is oxidized to NO2 in the oxidation catalyst downstream of the LNT to contribute to increasing the NO2:NO ratio in the exhaust gas, which improves the efficiency of the downstream SCR catalyst (paragraphs [0045], [0073] and [0074]).  Thus, the NO2:NOx ratio is a result effective variable for the efficiency of the SCR catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the exhaust gas entering the downstream catalyst (21) to have a NO2:NOx ratio of more than 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Melville further discloses wherein the lean-burn combustion engine (12) is a lean-burn gasoline engine (paragraph [0055]).
Regarding claim 13, Melville further discloses wherein the gasoline engine (12) is a direct-injection gasoline engine (paragraph [0055]).
Regarding claim 14, Melville further discloses wherein the particulate filter (18) is a gasoline particulate filter (GPF) (paragraph [0055] – in embodiments in which the engine is a gasoline engine, the particulate filter is a GPF).
Regarding claim 17, Melville discloses a method of purifying exhaust gas from a lean burn combustion engine (12) (Figure 2; paragraphs [0055] and [0070]), comprising a. passing the exhaust gas through a particulate filter (18) including an inlet and an outlet with an axial length L therebetween (Figure 2; paragraph [0073]), wherein the filter (18) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 2; paragraphs [0045], [0073] and [0074]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (22), located downstream of the filter (18) (Figure 2; paragraphs [0052], [0053] and [0073]); and c. passing the exhaust gas through a downstream catalyst (21) comprising a selective reduction catalyst, located downstream of the injector (22) (Figure 2; paragraphs [0050] and [0073]), wherein the method further comprises passing the exhaust gas through an upstream catalyst located upstream of the filter (18) (paragraph [0046] – which discloses that in addition to the NO adsorbent coated on the inlet end of the particulate filter, the exhaust system may also include NO adsorbent disposed on a separate substrate upstream of the particulate filter, such as an NO oxidation catalyst).
Melville discloses the claimed invention except for the upstream catalyst comprising a three-way catalyst, a three-way NOx trap (TWLNT) catalyst, or combinations thereof.
Yasui is directed to an exhaust aftertreatment system.  Yasui specifically discloses a method of purifying exhaust gas from a lean burn combustion engine (1) (Figure 1; paragraph [0054]), comprising a. passing the exhaust gas through a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (432), located downstream of the filter (46) (Figure 1; paragraph [0069]); c. passing the exhaust gas through a downstream catalyst (42) comprising a selective reduction catalyst, located downstream of the injector (322) (Figure 1; paragraphs [0057] and [0066] – [0069]); wherein the method further comprises passing the exhaust gas through an upstream catalyst (41) located upstream of the filter (46), the upstream catalyst (41) comprising a TWC catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Melville such that the upstream catalyst comprises a three-way catalyst as taught by Yasui, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As noted above, both Melville and Yasui disclose a method of purifying exhaust gas from a lean burn combustion engine, comprising passing the exhaust gas through a particulate filter including an inlet and an outlet with an axial length L therebetween, wherein the filter includes an oxidation catalyst capable of generating NO2 under lean burn conditions; adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector, located downstream of the filter; passing the exhaust gas through a downstream catalyst comprising a selective reduction catalyst, located downstream of the injector; wherein the method further comprises passing the exhaust gas through an upstream catalyst located upstream of the filter.  Further, as disclosed by Yasui, it is well known for the upstream catalyst to be a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melville such that the upstream catalyst comprises a three-way catalyst as taught by Yasui, as such a modification is merely the substitution of one known catalyst (the three-way catalyst of Yasui) for another known catalyst (the NO adsorbent disposed on a separate substrate upstream of the particulate filter, such as an NO oxidation catalyst of Melville), and the results of such substitution would have been predictable, namely, enhancing the purification of HC, CO and NOx.
Regarding claim 18, Melville further discloses wherein the oxidation catalyst is coated on the outlet of the filter (18) (Figure 2; paragraph [0073]).
Regarding claim 22, Melville further discloses wherein the filter (18) further comprises a lean NOx trap (LNT) catalyst (16) (Figure 2; paragraphs [0021] – [0023], [0040], [0041], [0046] and [0073]).
Regarding claim 23, Melville further discloses wherein the LNT catalyst (16) is coated on the inlet of the filter (18) (Figure 2; paragraphs [0046] and [0073]).

Claims 1 – 5, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent Application Publication No. US 2014/0161693 A1) in view of Yasui.

    PNG
    media_image4.png
    297
    763
    media_image4.png
    Greyscale

Regarding claim 1, Brown discloses a system for treating exhaust gas from a lean-burn combustion engine comprising a. a particulate filter (8) including an inlet and an outlet with an axial length L therebetween (Figure 3; paragraph [0077]), wherein the filter (8) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 3; paragraphs [0077] - [0083]); b. an injector (7) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (8) (Figure 3; paragraphs [0077]); and c. a downstream catalyst (6) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (7) (Figure 3; paragraphs [0077]).
Brown discloses the claimed invention except for an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst, a three-way NOx trap (TWLNT), or combinations thereof.
Yasui is directed to an exhaust aftertreatment system.  Yasui specifically discloses a system for treating exhaust gas from a lean-burn combustion engine comprising a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); an injector (432) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (46) (Figure 1; paragraph [0069]); a downstream catalyst (42) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (432) (Figure 1; paragraphs [0057] and [0066] – [0069]); and an upstream catalyst (41) located upstream of the filter (46), the upstream catalyst (41) comprising a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brown to include an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst as taught by Yasui, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As noted above, both Brown and Yasui disclose a system for treating exhaust gas from a lean-burn combustion engine comprising a particulate filter including an inlet and an outlet with an axial length L therebetween, wherein the filter includes an oxidation catalyst capable of generating NO2 under lean burn conditions; an injector for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter; and a downstream catalyst comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector.  Further, as disclosed by Yasui, it is well known for such an exhaust system to include an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to include an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst as taught by Yasui, as such a modification would result in enhanced purification of HC, CO and NOx.
Regarding claim 2, Brown further discloses wherein the oxidation catalyst is coated on the outlet of the filter (8) (Figure 3; paragraph [0077]).
Regarding claim 3, Brown further discloses wherein the oxidation catalyst comprises one or more platinum metal groups (paragraph [0077]).
Regarding claim 4, Brown further discloses wherein the oxidation catalyst comprises platinum, palladium, or combinations thereof (paragraph [0077]).
Regarding claim 5, Brown further discloses wherein the oxidation catalyst is coated extending from the outlet for at least 50% of L (Figure 3; paragraph [0077]).
Regarding claim 10, Brown further discloses wherein the SCR catalyst (6) comprises a metal oxide based SCR catalyst formulation, a molecular sieve based SCR catalyst formulation, or mixtures thereof (Figure 3; paragraph [0077]).
Regarding claim 11, Brown further discloses wherein the exhaust gas entering the downstream catalyst (6) has a NO2:NOx ratio of more than 10% (Figures 1 and 2; paragraphs [0074] and [0075]).
Regarding claim 17, Brown discloses a method of purifying exhaust gas from a lean burn combustion engine comprising a. passing the exhaust gas through a particulate filter (8) including an inlet and an outlet with an axial length L therebetween (Figure 3; paragraph [0077]), wherein the filter (8) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 3; paragraphs [0077] - [0083]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (7), located downstream of the filter (8) (Figure 3; paragraphs [0077]); and c. passing the exhaust gas through a downstream catalyst (6) comprising a selective reduction catalyst, located downstream of the injector (7) (Figure 3; paragraphs [0077]).
Brown discloses the claimed invention except for passing the exhaust gas through an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst, a three-way NOx trap (TWLNT), or combinations thereof.
Yasui is directed to an exhaust aftertreatment system.  Yasui specifically discloses a method of purifying exhaust gas from a lean burn combustion engine (1) (Figure 1; paragraph [0054]), comprising a. passing the exhaust gas through a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (432), located downstream of the filter (46) (Figure 1; paragraph [0069]); c. passing the exhaust gas through a downstream catalyst (42) comprising a selective reduction catalyst, located downstream of the injector (322) (Figure 1; paragraphs [0057] and [0066] – [0069]); wherein the method further comprises passing the exhaust gas through an upstream catalyst (41) located upstream of the filter (46), the upstream catalyst (41) comprising a TWC catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brown to include passing the exhaust gas through an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst as taught by Yasui, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As noted above, both Brown and Yasui disclose a method of purifying exhaust gas from a lean burn combustion engine comprising passing the exhaust gas through a particulate filter including an inlet and an outlet with an axial length L therebetween, wherein the filter includes an oxidation catalyst capable of generating NO2 under lean burn conditions; adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector, located downstream of the filter; and passing the exhaust gas through a downstream catalyst comprising a selective reduction catalyst, located downstream of the injector.  Further, as disclosed by Yasui, it is well known for such an exhaust system to include passing the exhaust gas through an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to include passing the exhaust gas through an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst as taught by Yasui, as such a modification would result in enhanced purification of HC, CO and NOx.
Regarding claim 18, Brown further discloses wherein the oxidation catalyst is coated on the outlet of the filter (8) (Figure 3; paragraph [0077]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Tanaka et al. (U.S. Patent No. US 5,551,231).
Regarding claim 16, Yasui discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).
Tanaka is directed to an exhaust aftertreatment system.  Tanaka specifically discloses wherein an upstream three-way catalyst (17) is coated onto an electrically-heated catalyst (EHC) (Figure 1; column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yasui to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Tanaka, it is well known for an upstream catalyst to be coated onto an electrically-heated catalyst (EHC) such that the temperature of the three-way catalyst can be increased to its operating temperature to effectively reduce NOx, HC and CO (column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as such a modification would ensure that the three-way catalyst is quickly brought to its operating temperature to effectively reduce NOx, HC and CO.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Balthes in view of Tanaka et al. (U.S. Patent No. US 5,551,231).
Regarding claim 16, Balthes discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).
Tanaka is directed to an exhaust aftertreatment system.  Tanaka specifically discloses wherein an upstream three-way catalyst (17) is coated onto an electrically-heated catalyst (EHC) (Figure 1; column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Balthes to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Tanaka, it is well known for an upstream catalyst to be coated onto an electrically-heated catalyst (EHC) such that the temperature of the three-way catalyst can be increased to its operating temperature to effectively reduce NOx, HC and CO (column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15).  Further, Balthes discloses an electric heating element directly upstream from the three-way catalyst (paragraph [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthes to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as such a modification would ensure that the three-way catalyst is quickly brought to its operating temperature to effectively reduce NOx, HC and CO.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Melville in view of Yasui and further in view of Tanaka et al. (U.S. Patent No. US 5,551,231).
Regarding claim 16, Melville in view of Yasui discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).
Tanaka is directed to an exhaust aftertreatment system.  Tanaka specifically discloses wherein an upstream three-way catalyst (17) is coated onto an electrically-heated catalyst (EHC) (Figure 1; column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Melville to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Tanaka, it is well known for an upstream catalyst to be coated onto an electrically-heated catalyst (EHC) such that the temperature of the three-way catalyst can be increased to its operating temperature to effectively reduce NOx, HC and CO (column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melville to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as such a modification would ensure that the three-way catalyst is quickly brought to its operating temperature to effectively reduce NOx, HC and CO.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Yasui and further in view of Tanaka et al. (U.S. Patent No. US 5,551,231).
Regarding claim 16, Brown in view of Yasui discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).
Tanaka is directed to an exhaust aftertreatment system.  Tanaka specifically discloses wherein an upstream three-way catalyst (17) is coated onto an electrically-heated catalyst (EHC) (Figure 1; column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brown to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Tanaka, it is well known for an upstream catalyst to be coated onto an electrically-heated catalyst (EHC) such that the temperature of the three-way catalyst can be increased to its operating temperature to effectively reduce NOx, HC and CO (column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as such a modification would ensure that the three-way catalyst is quickly brought to its operating temperature to effectively reduce NOx, HC and CO.

Response to Arguments
Applicant’s arguments and amendments filed May 12, 2021 with respect to the claim objection and the drawing objection under 37 CFR 1.83(a) have been fully considered and are persuasive.  
However, a drawing objection under 37 CFR 1.81(c) is presented above.   37 CFR 1.81(c) states that “Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof”.  See also MPEP 608.02(IV).  Accordingly, drawings are required as noted above in the Drawing Objections section of this Office Action.
Applicant’s arguments with respect to the 102 and 103 rejections of claims 1 – 14, 16 – 18 and 22 – 23 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746